DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 recites: “The system of claim wherein”.  Applicant is advised to change this to “The system of claim 1 wherein”.  
There are two claim 5.  The latter claim 5 is considered as claim 6 in this office action. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Note that this claim is directed towards "a computer readable medium”.  Please note that under the broadest reasonable interpretation of the claims when read in light of the specification, the recited “computer readable medium” can be a carrier wave or other non-statutory transmission embodiments.  
It can be noted that the specification of the Instant Application does not define a computer readable medium as a "non-transitory” computer readable medium, and the claim language does not clearly exclude “non-statutory” transmission embodiments.  Applicant is suggested to add “non-transitory” in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of US Patent No. 9,645,558.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 - 10 of the instant application is anticipated by claims 1 - 10 of US Patent No. 9,645,558.  
Instant Application 17,145,280
Patent US 9,645,558

1. A system for dynamically tuning parameters, comprising: a control unit; and a system for receiving parameters tuned by the control unit; wherein the control unit receives as input a model selection and definitions; dynamically tunes a value for each parameter by using a modified particle swarm optimization method, wherein the modified particle swarm optimization method comprises moving particle locations based on a particle's inertia, experience, global knowledge, and a tuning factor; and outputs the dynamically tuned value for each parameter.
1. A system for dynamically tuning parameters of at least one device coupled to an online electrical network, comprising: a sensor coupled to the online electrical network and operable to measure parameter values and generate field measured data of the online electrical network; a control unit comprising a processor; and a system including the at least one device and coupled to the online electrical network for receiving updated parameter values tuned by the control unit; wherein the control unit: receives as input a model selection and parameter definitions, including saturation limits; dynamically tunes a value for each parameter to an updated parameter value based on the field measured data by using a modified particle swarm optimization method, wherein the modified particle swarm optimization method comprises moving particle locations based on a particle's inertia, experience, global knowledge, and a tuning factor; and outputs the dynamically tuned updated value for each parameter to the at least one device, wherein the particle's inertia is calculated using an iteration based dynamic randomization factor, and wherein parameter value tuning is performed as an iterative optimization process, where- initial tuning is performed based on global searching using large steps, later value tuning is based on local searching using small steps, and global and local searching are balanced using the tuning factor by multiplying it by the particle's velocity, and wherein the tuning factor is a ratio calculated based on an inversely proportional relationship with the particle's dynamically randomized inertia weight.
2. The system of claim 1, wherein the system for receiving parameters tuned by the control unit is one of a controller, generator, exciter, governor, or power system stabilizer.

3. The system of claim 1, wherein the system for receiving parameters tuned by the control unit is one of a load, a wind turbine, electrical machine, power grid, FACTS device, or electrical power system.

4. The system of claim wherein each parameter is one of gain, transfer function, integrator, derivative, time constant, limiter, saturation constant, dead zone, or delay.
2.  The system of claim 1, wherein the system for receiving updated parameter values tuned by the control unit is one of a controller, generator, exciter, governor, or power system stabilizer.

3.  The system of claim 1, wherein the system for receiving updated parameter values tuned by the control unit is one of a load, a wind turbine, electrical machine, power grid, FACTS device, or electrical power system.

4.  The system of claim 1, wherein each parameter value is one of gain, transfer function, integrator, derivative, time constant, limiter, saturation constant, dead zone, or delay.
5. A computer readable medium having stored thereon a plurality of instructions, the instructions executable by a processor to perform: receiving as input a model selection and definitions; dynamically tuning a value for each parameter of a plurality of parameters by using a modified particle swarm optimization method, wherein the modified particle swarm optimization method comprises moving particle locations based on a particle's inertia, experience, global knowledge, and a tuning factor; and outputting the dynamically tuned value for each parameter.
5. A non-transitory computer readable medium having stored thereon a plurality of instructions for dynamically tuning parameters of at least one device coupled to an online electrical network, the instructions executable by a processor to perform: receiving as input a model selection and parameter definitions, including saturation limits; dynamically tuning a value for each parameter of a plurality of parameters to an updated parameter value based on field measured data from a sensor attached to an online electrical network by using a modified particle swarm optimization method, wherein the modified particle swarm optimization method comprises moving particle locations based on a particle's inertia, experience, global knowledge, and a tuning factor; and outputting the dynamically tuned updated value for each parameter to at least one device coupled to the online electrical network, wherein the particle's inertia is calculated using an iteration based dynamic randomization factor, and wherein parameter value tuning is performed as an iterative optimization process, where- initial tuning is performed based on global searching using large steps, later value tuning is based on local searching using small steps, and global and local searching are balanced using the tuning factor by multiplying it by the particle's velocity, and wherein the tuning factor is a ratio calculated based on an inversely proportional relationship with particle's dynamically randomized inertia weight.
6. The computer readable medium of claim 5, wherein a particle is a solution of a parameter.

7. The computer readable medium of claim 5, wherein the modified particle swarm optimization method further comprises: initializing a particle by assigning a value of a typical value added to a random number to the particle; updating a velocity of the particle and a location of the particle based on the particle's inertia, experience, global knowledge, and a tuning factor; calculating a fitness for the particle, wherein the fitness is a difference between a measured output and a calculated output for a parameter associated with the particle; updating the particle's experience and global knowledge if the fitness is better than a previous fitness calculation; and outputting a best value upon confirmation that the fitness is below a defined threshold and a maximum number of iterations has been achieved.

8. The computer readable medium of claim 5, wherein the computer readable medium is incorporated in one of a controller, generator, exciter, governor, or power system stabilizer.

9. The computer readable medium of claim 5, wherein each parameter is output to one of a load, a wind turbine, electrical machine, power grid, FACTS device, or electrical power system.

10. The computer readable medium of claim 5, wherein each parameter is one of gain, transfer function, integrator, derivative, time constant, limiter, saturation constant, dead zone, or delay.
6.  The non-transitory computer readable medium of claim 5, wherein a particle is a solution of parameters.

7.  The non-transitory computer readable medium of claim 5, wherein the modified particle swarm optimization method further comprises: initializing a particle by assigning a value of a typical value added to a random number to the particle; updating a velocity of the particle and a location of the particle based on the particle's inertia, experience, global knowledge, and a tuning factor; calculating a fitness for the particle, wherein the fitness is a difference between a field measured output and a calculated output for parameter values associated with the particle; updating the particle's experience and global knowledge if the fitness is better than a previous fitness calculation; and outputting a best value upon confirmation that the fitness is below a defined threshold or a maximum number of iterations has been achieved.

8.  The non-transitory computer readable medium of claim 5, wherein the non-transitory computer readable medium is incorporated in one of a controller, generator, exciter, governor, or power system stabilizer.

9.  The non-transitory computer readable medium of claim 5, wherein each updated parameter value is output to one device of a load, a wind turbine, electrical machine, power grid, FACTS device, or electrical power system.

10.  The non-transitory computer readable medium of claim 5, wherein each parameter value is one of gain, coefficients of transfer function, integrator, derivative, time constant, limiter, saturation constant, dead zone, or delay.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 5 and 6 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Al-Duwaish et al. U.S. Pub. No. 2011/0125684 (hereinafter Al-Duwaish).

Regarding claim 1, Al-Duwaish discloses: a system for dynamically tuning parameters ([0013] - - estimating the parameters of a radial basis function neural network (RBFNN) is interpreted as dynamically tuning parameters), comprising:
a control unit; and (Fig. 17, [0056] - - the computer system is a control unit)
a system for receiving parameters tuned by the control unit; ([0049] - - the computer system running Hammerstein model is a system for receiving parameters tuned)
wherein the control unit 
receives as input a model selection and definitions; ([0013], [0049] - -the Hammerstein model is a model selection and definition)
dynamically tunes a value for each parameter by using a modified particle swarm optimization method ([0013], [0045] – [0050] - - estimating the parameters of the RBFNN using particle swarm optimization method), wherein the modified particle swarm optimization method comprises moving particle locations based on a particle's inertia ([0048] - - inertia), experience ([0046] - - own experience), global knowledge ([0046] - -experience of neighboring particles are interpreted as global knowledge), and a tuning factor ([0048] - -the constriction factor is interpreted as a tuning factor); and
outputs the dynamically tuned value for each parameter. ([0050] - - obtaining a best set of weights; the best set of weights are tuned value for parameters)

Regarding claim 5, Al-Duwaish discloses: a computer readable medium having stored thereon a plurality of instructions, the instructions executable by a processor to perform:
receiving as input a model selection and definitions; ([0013], [0049] - -the Hammerstein model is a model selection and definition)
dynamically tuning a value for each parameter of a plurality of parameters by using a modified particle swarm optimization method ([0013], [0045] – [0050] - - estimating the parameters of the RBFNN using particle swarm optimization method), wherein the modified particle swarm optimization method comprises moving particle locations based on a particle's inertia ([0048] - - inertia), experience ([0046] - - own experience), global knowledge ([0046] - -experience of neighboring particles are interpreted as global knowledge), and a tuning factor ([0048] - -the constriction factor is interpreted as a tuning factor); and
outputting the dynamically tuned value for each parameter. ([0050] - - obtaining a best set of weights; the best set of weights are tuned value for parameters)

Regarding claim 6, Al-Duwaish discloses all the limitations of the base claims as outlined above. 
Al-Duwaish further discloses: a particle is a solution of a parameter. ([0040] - - each particle represents a value for the weight of RBFNN.  The value of the weight of RBFNN is a solution of a parameter.)

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 4, 7 – 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Al-Duwaish in view of Valle et al. “Particle Swarm Optimization: Basic Concepts, Variants and Applications in Power Systems” from “IEEE TRANSACTIONS ON EVOLUTIONARY COMPUTATION, VOL. 12, NO. 2, APRIL 2008” (hereinafter Valle).

Regarding claim 2, Al-Duwaish teaches all the limitations of the base claims as outlined above. 

But Al-Duwaish fails to clearly specify: the system for receiving parameters tuned by the control unit is one of a controller, generator, exciter, governor, or power system stabilizer.

However, Valle teaches: a system for receiving parameters tuned by the control unit is one of a controller, generator, exciter, governor, or power system stabilizer. (Page 187, Section G, PSO is used to tune the gains in PID controllers)

Al-Duwaish and Valle are analogous art because they are from the same field of endeavor.  They all relate to particle swarm optimization.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Al-Duwaish, and incorporating controller, as taught by Valle.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize power system, as suggested by Valle (Page 171, section I. Introduction).

Regarding claim 3, Al-Duwaish teaches all the limitations of the base claims as outlined above. 

But Al-Duwaish fails to clearly specify: the system for receiving parameters tuned by the control unit is one of a load, a wind turbine, electrical machine, power grid, FACTS device, or electrical power system.

However, Valle teaches: a system for receiving parameters tuned by the control unit is one of a load, a wind turbine, electrical machine, power grid, FACTS device, or electrical power system. (Page 186, Section F, PSO is used to solve the load flow problem, therefore the system is a load)

Al-Duwaish and Valle are analogous art because they are from the same field of endeavor.  They all relate to particle swarm optimization.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Al-Duwaish, and incorporating a load, as taught by Valle.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize power system, as suggested by Valle (Page 171, section I. Introduction).

Regarding claim 4, Al-Duwaish teaches all the limitations of the base claims as outlined above. 

But Al-Duwaish fails to clearly specify: each parameter is one of gain, transfer function, integrator, derivative, time constant, limiter, saturation constant, dead zone, or delay..

However, Valle teaches: each parameter is one of gain, transfer function, integrator, derivative, time constant, limiter, saturation constant, dead zone, or delay. (Page 187, Section G, PSO is used to tune the gains in PID controllers)

Al-Duwaish and Valle are analogous art because they are from the same field of endeavor.  They all relate to particle swarm optimization.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Al-Duwaish, and incorporating controller gains, as taught by Valle.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize power system, as suggested by Valle (Page 171, section I. Introduction).

Regarding claim 7, Al-Duwaish teaches all the limitations of the base claims as outlined above. 
Al-Duwaish further teaches: 
initializing a particle by assigning a value of a typical value added to a random number to the particle; ([0050] - - initialization of PSO with random population of possible RBFNN weights)
updating a velocity of the particle and a location of the particle ([0046] - - update the velocity and positions of the particles) based on the particle's inertia ([0048] - - inertia), experience ([0046] - - own experience), global knowledge ([0046] - -experience of neighboring particles are interpreted as global knowledge), and a tuning factor ([0048] - -the constriction factor is interpreted as a tuning factor);
calculating a fitness for the particle, wherein the fitness is a difference between a measured output and a calculated output for a parameter associated with the particle (Fig. 4, #22, [0052] - -the mean squared error is interpreted as a fitness for the particle; [0039] - - the mean squared error is a difference between actual and estimated outputs.  The actual outputs are measured outputs.  The estimated outputs are calculated outputs.)
updating the particle's experience and global knowledge if the fitness is better than a previous fitness calculation; and ([0046]. [0048] - - updating the particle’s experience, local best position and global best position)
outputting a best value upon confirmation that the fitness is below a defined threshold (Fig. 4, #22, [0050] - - output the parameters when the mean squared error is below a goal).

But Al-Duwaish fails to clearly specify: a maximum number of iterations has been achieved.

However, Valle teaches: a maximum number of iterations has been achieved. (Page 178, Section A, maximum number of iterations is met)

Al-Duwaish and Valle are analogous art because they are from the same field of endeavor.  They all relate to particle swarm optimization.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by Al-Duwaish, and incorporating maximum number of iterations, as taught by Valle.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize power system, as suggested by Valle (Page 171, section I. Introduction).

Regarding claim 8, Al-Duwaish teaches all the limitations of the base claims as outlined above. 

But Al-Duwaish fails to clearly specify: the computer readable medium is incorporated in one of a controller, generator, exciter, governor, or power system stabilizer.

However, Valle teaches: a computer readable medium is incorporated in one of a controller, generator, exciter, governor, or power system stabilizer. (Page 187, Section G, PSO is used to tune the gains in PID controllers)

Al-Duwaish and Valle are analogous art because they are from the same field of endeavor.  They all relate to particle swarm optimization.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by Al-Duwaish, and incorporating controller, as taught by Valle.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize power system, as suggested by Valle (Page 171, section I. Introduction).

Regarding claim 9, Al-Duwaish teaches all the limitations of the base claims as outlined above. 

But Al-Duwaish fails to clearly specify: each parameter is output to one of a load, a wind turbine, electrical machine, power grid, FACTS device, or electrical power system.

However, Valle teaches each parameter is output to one of a load, a wind turbine, electrical machine, power grid, FACTS device, or electrical power system. (Page 186, Section F, PSO is used to solve the load flow problem, therefore the parameter is output to a load)

Al-Duwaish and Valle are analogous art because they are from the same field of endeavor.  They all relate to particle swarm optimization.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by Al-Duwaish, and incorporating a load, as taught by Valle.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize power system, as suggested by Valle (Page 171, section I. Introduction).

Regarding claim 10, Al-Duwaish teaches all the limitations of the base claims as outlined above. 

But Al-Duwaish fails to clearly specify: each parameter is one of gain, transfer function, integrator, derivative, time constant, limiter, saturation constant, dead zone, or delay.

However, Valle teaches: each parameter is one of gain, transfer function, integrator, derivative, time constant, limiter, saturation constant, dead zone, or delay. (Page 187, Section G, PSO is used to tune the gains in PID controllers)

Al-Duwaish and Valle are analogous art because they are from the same field of endeavor.  They all relate to particle swarm optimization.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by Al-Duwaish, and incorporating controller gains, as taught by Valle.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize power system, as suggested by Valle (Page 171, section I. Introduction).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116